Opinion of the Court by
Judge Hardin:
It is not alleged in the petition that the plaintiffs were the owners or holders of the bill, or in any manner interested in recovering a judgment thereon. The petition does not, therefore, state facts sufficient to constitute a cause of action, and this objection was not waived by the failure of the defendants to demur or answer in the court below, but as has been repeatedly held, the objection is available by appeal to this court. The judgment must, therefore, be reversed.
Turner & Cornelison, for appellant.
O. S. Tenney, for appellee.
As to the motion to discharge the supersedeas, the bond being deemed insufficient, and the appellants not offering to give another with sufficient surety, the supersedeas will be discharged.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings, the plaintiffs being allowed to amend their petition. And the supersedeas is discharged.